                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                        CIVIL ACTION FILE NO. 5:17-cv-00068-GCM

ROBIN A. WARD,                                )
           Plaintiff,                         )
                                              )
       vs.                                    )
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner,                          )
Social Security Administration,               )
       Defendant.                             )


                                             ORDER

       THIS MATTER HAVING COME BEFORE THE COURT on plaintiff's motion for

Attorney's fee under 28 U.S.C.A. § 2412, the Equal Access to Justice Act, by consent of the

parties, the Court orders as follows:

1.     That the Social Security Administration shall pay $5,400 in attorney fees to the plaintiff

       in full settlement and satisfaction of any and all claims for attorney fees for legal services

       rendered under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412(d).

2.     With respect to Plaintiff's signed assignment of EAJA fees to her attorney, in accordance

       with Astrue v. Ratliff, 560 U.S. 586, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the

       Commissioner will determine whether Plaintiff owes a debt to the United States. If so,

       the debt will be satisfied first and, if any funds remain, they will be made payable to

       Plaintiff and mailed to Plaintiff's counsel. If the Department of the Treasury reports to

       the Commissioner that the Plaintiff does not owe a federal debt, the government will

       exercise its discretion and honor the assignment of EAJA fees, and pay the awarded fees

       directly to Plaintiff's counsel.
SO ORDERED.

              Signed: January 25, 2019
